966 F.2d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilburn C. ERVIN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-6217.
United States Court of Appeals, Sixth Circuit.
June 12, 1992.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Wilburn Ervin filed for disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401, et seq.   His application was eventually denied by the Secretary and he thereafter sought review in federal court pursuant to 42 U.S.C. § 405(g).   The district court upheld the Secretary's decision and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we find no reason to overturn the district court's judgment.   Our review under 42 U.S.C. § 405(g) is limited to determining whether the Secretary's decision is supported by substantial evidence.   Ervin's specific burden was to prove that he became disabled prior to the expiration of insured status.   Moon v. Sullivan, 923 F.2d 1175, 1182 (6th Cir.1990).   The record before us amply supports the Secretary's determination.   There is substantial evidence that Ervin was not completely disabled and that a sufficient number of jobs existed in the economy which he was capable of performing.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.